                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

 UNITED STATES OF AMERICA                       )
                                                )
                                                )
 v.                                             )
                                                ) Docket no. 2:19-cr-00030-GZS
 MICHAEL A. LIBERTY & PAUL E.                   )
 HESS,                                          )
                                                )
                                                )
                        Defendants.             )


          ORDER ON GOVERNMENT’S MOTION FOR A FOSTER HEARING
                        RE: MICHAEL A. LIBERTY


       Before the Court is the Government’s Motion for a Foster Hearing (ECF No. 25). On

March 18, 2019, Defendant Liberty filed his Response (ECF No. 41) to the Government’s Motion.

On April 4, 2019, the Court held a hearing at which both sides submitted exhibits and the Court

conducted a colloquy with Liberty under oath.

       To the extent that the Government’s Motion requested a hearing and asked that the Court

specifically inquire with Liberty regarding the topics listed in the Government’s Proposed

Questions (ECF No. 25-1), the Motion is GRANTED IN PART as reflected in the record of the

Court’s April 4, 2019 hearing. To the extent that the Government’s Motion can be construed to

request any other relief, the Motion is hereby DENIED.

I.     LEGAL STANDARD

       The Sixth Amendment generally guarantees the assistance of counsel to each defendant.

See U.S. Const. amend. VI (“In all criminal prosecutions, the accused shall enjoy the right . . . to

have the Assistance of Counsel for his defence.”). One element of this right is “the right of a

defendant who does not require appointed counsel to choose who will represent him.” United
States v. Gonzalez-Lopez, 548 U.S. 140, 144 (2006) (citing Wheat v. United States, 486 U.S. 153,

159 (1988)).       Another element of this Sixth Amendment right is “a right to conflict-free

representation.” United States v. Cardona-Vicenty, 842 F.3d 766, 771 (1st Cir. 2016) (quoting

United States v. Hernandez–Lebron, 23 F.3d 600, 603 (1st Cir. 1994)).

         When it is brought to the attention of the Court that counsel retained by a particular

defendant may have a conflict, the Court has a duty “as early in the litigation as practicable, to

comment on some of the risks confronted [by defendant’s choice of counsel,] to insure that [the

defendant is] aware of such risks, and to inquire diligently whether [the defendant] ha[s] discussed

the risks with [his] attorney, and whether [he] understand[s] that [he] may retain [other] counsel.”

United States v. Foster, 469 F.2d 1, 5 (1st Cir. 1972). Within the First Circuit, the process for

fulfilling this duty is generally referred to as a “Foster hearing.” 1

         In the following section, the Court briefly lays out the applicable facts based on the

evidence received at the April 4th Foster hearing, including its colloquy with Defendant Liberty.

II.      FACTUAL FINDINGS

         On February 27, 2019, Defendant Liberty was indicted on ten counts, including four counts

of wire fraud, three counts of money laundering, along with one count of conspiracy to commit

wire fraud, one count of money laundering conspiracy, and one count of securities fraud. These

criminal charges were the result of approximately two years of investigation into the financing of

an entity known as Mozido by multiple federal agencies.




1
  While Foster and Federal Rule of Civil Procedure 44(c) specifically contemplate joint representation of multiple
defendants by a single attorney or firm, the procedure is equally applicable to successive representation, which is the
potential conflict at issue here. See, e.g., United States v. Morales-Laureno, 947 F. Supp. 2d 184 (D.P.R. 2013) (noting
that Foster hearings “are also conducted when a defendant’s counsel has represented a former client who may be a
potential witness for the government”).


                                                           2
           As part of this investigation and as relevant to the pending motion, in May 2017, Erik

Abbass, Mr. Liberty’s brother-in-law and personal bookkeeper, received a subpoena for

documents. Abbass then retained Attorney Mina of McCloskey, Mina & Cunniff LLC (“MMC”),

to represent him in connection with responding to the subpoena. Attorney Mina subsequently sent

responsive documents to Assistant United States Attorney Donald Clark in three installments

between June 6, 2017 and August 18, 2017. All told, Abbass, through counsel, produced over

6,000 files in response to the subpoena. The Government anticipates that some of these records

may be offered as evidence at trial and that it may also call Abbass as a trial witness. MMC

maintains that its representation of Abbass ended after the document production was completed.

MMC presently considers Abbass a former client.

           Similarly, Angela Liberty (“Angela”), who invested in Mozido and is married to a cousin

of Defendant Liberty, received a subpoena for documents in May 2017. Angela retained Attorney

Mina of MMC, to represent her in connection with responding to the subpoena. Attorney Mina

subsequently sent 47-pages of responsive documents to Assistant United States Attorney Donald

Clark on June 20, 2017. Attorney Mina also represented Stanley Liberty (“Stanley”), husband of

Angela Liberty and cousin of Michael Liberty, in June 2017. At the time, Stanley was asked to

appear before the Securities and Exchange Commission (“SEC”) for an examination related to the

SEC’s investigation into the financing of Mozido. On June 28, 2017, Stanley, accompanied by

Attorney Mina, sat for a transcribed interview. 2 The Government made no further requests of

Stanley after this interview. As a result, MMC maintains that their representation of Stanley and

Angela concluded as of July 2017. The Government represents that it does not anticipate calling

either Stanley or Angela as witnesses in this matter.



2
    A copy of the transcript was provided for the Court’s review as Sealed Government Exhibit 6.


                                                           3
        In August 2017, MMC secured signed Consent to Waiver of Conflict of Interest Forms

from Defendant Liberty, Abbass, as well as Stanley & Angela Liberty. (See Def. Exs. A-C (ECF

Nos. 41-1, 41-2 & 41-3).) As acknowledged in all three signed waivers, “MMC’s representation

of the Libertys and of Erik Abbass was undertaken by MMC at the request and with the assistance,

cooperation and financial support of Michael A. Liberty.” 3 (Id. at PageID #s 176, 178, 180.) Each

waiver also indicated that “based on the information presently known to MMC” the interests of

these four individuals are “not adverse” and that there was not “a significant risk of a conflict of

interest in connection with MMC’s simultaneous representation” of all four individuals. (Id.)

Nonetheless, all four indicated by signing their respective waivers that they sought to “knowingly

and voluntarily” waive “any and all conflicts of interest[ ], potential, actual or otherwise.” (Id. at

Page ID#s 177, 179, 181.)

        The Government acknowledges that it first raised the issue of a potential conflict with

MMC’s representation after the Indictment was filed and MMC attorneys were the only attorneys

to enter an appearance on behalf of Defendant Liberty. Prior to that time, the Government

represents that it did not raise any concerns about a potential conflict because it believed that MMC

was acting as “local counsel” and that Defendant Liberty had additional conflict-free counsel who

had attended meetings with the Government on behalf of Michael Liberty. 4




3
  While the signed waivers acknowledge Defendant Liberty’s role in securing MMC as counsel for Abbass as well as
Angela & Stanley Liberty, the Government further represented at the hearing that MMC was paid for their
representation of Abbass, Angela & Stanley from an IOLTA account that is listed in the Indictment. See Gov’t Ex.
5.
4
  As noted in the Government’s brief, Liberty intitially had representation by attorneys from Pepper Hamilton LLP.
See Gov’t Ex. 7. Thereafter, attorneys from Kasowitz Benson Torres LLP represented Liberty. In fact, both Defendant
Liberty and Attorney Frawley represented to the Court that Liberty continues to receive legal advice related to this
case from Kasowitz Benson Torres LLP, despite the fact that no attorney from that firm has entered an appearance in
this matter.


                                                         4
        The Government also represents that it is concerned that Stanley & Angela Liberty may be

current clients of MMC based upon the fact that MMC reached out to the Mega Victims Case

Assistance Program (“MCAP”) on March 26, 2019. (See Gov’t Exs. 8 & 9.) Beth Peterson, a

MMC paralegal, made this contact in response to the Government having sent six unsolicited

Victim Notification System (“VNS”) notices to Attorney Mina. (See Peterson Aff. (ECF No. 48),

PageID #s 198-99.) These VNS notices were intended to provide information to Stanley & Angela

Liberty that the Government is required to relay to any identified potential victims in a criminal

matter. The notices were apparently sent to Attorney Mina, rather than directly to Stanley &

Angela Liberty, based on Attorney Mina’s earlier representation of the Libertys and the

Government’s concerns about complying with ethics rules limiting direct communication with

persons who are known to be represented by counsel. See M. R. Prof. Conduct 4.2. Nonetheless,

the affidavit of Beth Peterson makes clear that MMC’s efforts in March 2019 were undertaken to

assist two former clients given the Government’s efforts to correspond with those clients via

MMC. (See Peterson Aff. (ECF No. 48), PageID #s 199-200.)

        Having conducted an extensive colloquy with Defendant Liberty under oath, the Court

concludes he is competent in all respects and experienced in attorney-client matters. In response

to the Court’s questions, Liberty exhibited a clear understanding of the specific potential conflicts

related to MMC’s ongoing representation of him. He also clearly indicated that he is “one hundred

percent” comfortable with being represented by the MMC team that has entered its appearance in

this case.

        III.   DISCUSSION

        The process of assessing a conflict begins with an examination of the applicable rules of

professional responsibility. Here, the Court concludes that the applicable rule is Rule 1.9 of the




                                                 5
Maine Rules of Professional Conduct, which governs an attorney’s duty to his former clients. 5 See

D. Me. Loc. R. 83.3(e) (adopting the Maine Rules of Professional Conduct as the applicable

standard for practice in the District of Maine). Rule 1.9 provides an explicit restriction on

representing “another person in the same or a substantially related matter in which that person’s

interests are materially adverse to the interests of the former client unless the former client gives

informed consent, confirmed in writing.” M. R. Prof. Conduct 1.9(a).

        Here, it is undisputed that the present case is, at minimum, “substantially related” to the

matters in which Attorney Mina represented Erik Abbass, Angela Liberty, and Stanley Liberty.

Thus, the Court’s inquiry focuses only on whether the interests of Defendant Liberty are

“materially adverse” to the interests of any of these three individuals. To qualify as materially

adverse, the interests of Abbass, Stanley or Angela must be directly adverse to the interests of

Liberty. See, e.g., United States v. Morrell-Corrada, 343 F. Supp. 2d 80, 84 (D.P.R. 2004) (citing

ABA Comm. on Ethics and Professional Responsibility, Formal Op. 99–415 (1999) & In re Grand

Jury Proceedings, 859 F.2d 1021, 1026 (1st Cir. 1988)). In other words, the question is whether

Attorney Mina’s representation of Liberty “can be justly regarded as changing sides in the matter

in question”? M. R. Prof. Conduct 1.9, cmt. 2. Based on the totality of the record currently before

the Court, the Court concludes Attorney Mina and his MMC colleagues have not changed sides.

Alternatively, even if the Court were to find that the current interests of Defendant Liberty were

materially adverse to one or more of MMC’s three former clients, the record makes clear that all

three former clients have given written informed consent to MMC’s representation of Michael

Liberty, as contemplated by Rule 1.9(a).



5
 While the Court appreciates the Government’s concern that the conflict here should be assessed under Rule 1.7 based
on MMC’s outreach on behalf of Angela & Stanley Liberty in March 2019, the factual record developed at the Foster
hearing leads the Court to conclude that this couple are former, not current, clients of MMC.


                                                         6
         As the Court discussed during its colloquy with Defendant Liberty and his counsel, Rule

1.9 also restricts an attorney from revealing “confidences or secrets of a former client” or using

such confidences or secrets “to the disadvantage of the former client.” M. R. Prof. Conduct 1.9(c).

The Court finds nothing in the record to suggest that Attorney Mina will use or reveal confidences

or secrets obtained from Abbass, Stanley or Angela in the course of representing Liberty. 6 In

short, on the record presented, the Court concludes that MMC’s representation of Liberty does not

run afoul of Rule 1.9.

         Based on the entirety of the record and its colloquy with Defendant Liberty, the Court

concludes that Defendant Liberty has knowingly and voluntarily waived his right to conflict-free

representation in this case. Given these waivers, the Court concludes that the Government has not

met its “heavy burden [of] demonstrating that disqualification is justified.” In re Grand Jury

Proceedings, 859 F.2d 1021, 1026 (1st Cir. 1988) (noting that “disqualification of counsel should

be a measure of last resort.”) (internal quotations and citations omitted).

         IV.      CONCLUSION

         For the reasons just given, the Court GRANTS IN PART and DENIES IN PART the

Government’s Motion for a Foster Hearing (ECF No. 25).

         SO ORDERED.

                                                                /s/ George Z. Singal
                                                                United States District Judge


Dated this 10th day of April, 2019.




6
  The Court recognizes that it may need to revisit this issue if it appears that the Government will seek to call any of
these three former MMC clients as witnesses and if MMC attorneys seek to participate in the cross-examination of
any of these three former clients. On the current record, the Court concludes this scenario is, at best, a remote
possibility.


                                                           7
